NUMBER 13-18-00652-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


VICTOR CISNEROS,                                                              Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 377th District Court
                          of Victoria County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is currently before the Court on appellant's second motion for extension

of time to file the brief. A supplemental clerk’s record was filed on January 14, 2019, and

appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App. P.

38.6(a). This Court has previously granted appellant one extension of time totaling 82
days to file the brief, and appellant now seeks an additional 90days, until August 5, 2019,

to file the brief.

        The Court GRANTS appellant’s second motion for extension to file the brief and

ORDERS the Honorable David Allan Disher to file the brief on or before August 5, 2019.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of May, 2019.




                                             2